Citation Nr: 0401535	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-02 967	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for low back 
disability.  

2.  Entitlement to service connection for left shoulder 
disability.  

3.  Entitlement to service connection for headaches, to 
include as due to a concussion in service.  

4.  Entitlement to service connection for left ankle 
disability.  

5.  Entitlement to service connection for hemorrhoids.  

6.  Entitlement to service connection for disability 
manifested by a rash on the right foot.  




REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1974 to September 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In a rating decision dated in April 2002, the RO granted 
service connection for scars on the left arm and denied 
service connection for the disabilities listed on the title 
page of this decision.  In addition, the RO, in that rating 
decision, denied service connection for hypertension and also 
denied service connection for cerebrovascular accident (CVA), 
to include as due to a concussion and borderline 
hypertension.  The RO provided the veteran notice of the 
decision in an April 11, 2002, letter and informed him of his 
appellate rights.  In May 2002, the veteran filed a notice of 
disagreement in which he referenced the RO's April 11, 2002, 
letter and stated, "I disagree with the rating decision 
where VA has denied S/C for degenerative changes to the 
lumbar spine, left shoulder injury, left foot and ankle 
injury, hemorrhoids, headaches, and rash on the foot."  The 
veteran did not mention or discuss the denial of entitlement 
to service connection for hypertension or the denial of 
entitlement to CVA, to include as due to a concussion and 
borderline hypertension, in that document, and there is no 
indication that the veteran or his representative has 
otherwise disagreed with the April 2002 denial of those 
claims.  In documents received at the Board in October 2003, 
more than one year following the April 2002 notice of the 
denial, the veteran made arguments concerning service 
connection for hypertension and CVA residuals.  The claims 
file was transferred to the Board in February 2003.  The 
Board therefore refers this matter to the RO to determine 
whether the veteran is seeking to reopen his claim on this 
issue.  

Review of the documents the veteran submitted to the Board in 
October 2003 indicates that the veteran may be seeking 
secondary service connection for side effects of 
carbamazepine.  The RO should seek to clarify the exact 
nature of the veteran's claim and take action, if 
appropriate.  

In this decision, the Board will decide the appeal regarding 
the claims of entitlement to service connection for 
hemorrhoids and entitlement to service connection for a rash 
on the right foot.  In the remand that follows the decision, 
the Board will address the remaining issues listed on the 
title page.  Those issues will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues decided 
herein has been obtained, and VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
those claims and the evidence necessary to substantiate them.  

2.  The medical evidence of record does not demonstrate a 
chronic hemorrhoid disability; there is no clinical evidence 
of hemorrhoids in service; and there is no competent medical 
opinion linking the veteran's claimed hemorrhoids and his 
military service.  

3.  The medical evidence does not demonstrate that the 
veteran has disability manifested by a rash on his right 
foot.  


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2003).  

2.  Disability manifested by a rash on the right foot was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hemorrhoids and 
disability manifested by a rash on his right foot.  

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, in a letter dated in May 2001, the RO notified 
the veteran of the passage of the VCAA and specifically 
notified the veteran that the evidence needed to substantiate 
his service connection claims, including hemorrhoids and rash 
on the right foot, was medical evidence showing he has the 
disability claimed, medical evidence connecting his current 
disability to his military service and medical evidence 
showing the claimed disability began in service or was 
aggravated by service.  The letter also notified the veteran 
that VA would make reasonable efforts to obtain relevant 
evidence that he identified but that it was ultimately his 
responsibility to provide evidence to support his claim.  In 
its January 2003 statement of the case, the RO outlined the 
regulations relevant to the veteran's claims and explained 
the basis for its decision.  

With respect to VA's statutory duty to assist the veteran in 
the development of his claims, the RO obtained medical 
examination reports pertaining to the veteran's National 
Guard service.  Although the RO was not successful in 
obtaining service medical records for the veteran's active 
service, the veteran has obtained and submitted copies of 
those records.  In addition, he has submitted private medical 
records, which have been reviewed by the RO.  The Board notes 
that the veteran submitted additional evidence to the Board 
in October 2003.  That evidence included photocopies of 
service medical records already in the file.  The remainder 
of the evidence he submitted at that time is not relevant to 
the claims decided here and will not be discussed in this 
decision.  Prior to the RO's submission of the appeal to the 
Board, the veteran was afforded ample opportunity to present 
evidence and argument in support of his claim, and the RO 
provided the veteran a medical examination in December 2002.  
The veteran has not referenced any additional existing 
evidence that might support these claims.  

It is the Board's judgment that the RO has complied with the 
duty to notify the veteran of what evidence he should obtain 
and what evidence VA would obtain and that the facts relevant 
to the veteran's claims have been properly developed.  The 
Board concludes there is no further action to be undertaken 
to comply with the VCAA.  

Laws and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disorder may 
also be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2003).  The United States Court of 
Appeals for the Federal Circuit has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  

Background and analysis

The veteran's service medical records show that in March 1982 
he was seen for non-urgent care in a service emergency care 
center.  His chief complaint was blood in his stool and 
abdominal pain for three days.  It was noted that he said he 
had no history of hemorrhoids.  Examination revealed an anal 
fissure at 12 o'clock.  The stool was hard and guaiac 
negative.  The assessment was anal fissure, and the physician 
instructed the veteran to increase the bulk in his diet.  
There is no other mention of hemorrhoids in the veteran's 
service medical records.  The service medical records include 
no mention whatever of complaints or any finding of a rash on 
the veteran's right foot at any time during service.  

The record includes the report of the veteran's Air Force 
National Guard enlistment examination, which took place in 
March 1994.  At that time, the veteran responded "no" to 
questions as to whether he then had, or had ever had, any 
skin diseases, piles or rectal disease.  The examiner 
evaluated the veteran's anus and rectum as normal and also 
evaluated the veteran's skin as normal.  The report of 
history and physical examination from Jackson County Memorial 
Hospital, where the veteran was admitted with complaints of 
back pain, dizziness, headache and some blurred vision in 
November 2001, shows that at that time the veteran gave a 
history of hemorrhoids.  The physical examination report did 
not mention hemorrhoids.  There is no indication that the 
veteran gave a history of a rash on the right foot or that 
such was found on examination at that time.  

At a VA examination in December 2002, the veteran stated that 
he was diagnosed with hemorrhoids during military service.  
He said that this was treated with suppositories and that 
over the years he developed chronic, intermittent hemorrhoids 
with bleeding with bowel movements.  The veteran stated that 
currently he continued to have intermittent hemorrhoids with 
bleeding with bowel movements one to two times a week.  On 
examination, the veteran's anus was negative for external 
hemorrhoids or anal fissures.  On digital rectal examination, 
the veteran's rectal vault was negative for masses.  No 
internal hemorrhoids were palpated.  The diagnosis was:  
"History of hemorrhoids.  No evidence of hemorrhoids on 
physical exam today."  

Hemorrhoids

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With respect to Hickson element (1), although the veteran in 
2001 and 2002 reported a history of hemorrhoids, there is of 
record no clinical evidence that documents the existence of 
hemorrhoids.  The veteran has been requested to submit or 
identify such evidence, but he has not done so.  The only 
relevant evidence in this regard is the report of the 
December 2002 VA examination, at which the examiner included 
a diagnosis of hemorrhoids by history.  Such evidence cannot, 
however, provide the basis for the finding of current 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (service connection may not be granted for a diagnosis 
of a disability by history or for symptoms unaccompanied by a 
current diagnosis).  Although the evidence does not foreclose 
the possibility that the veteran may occasionally experience 
hemorrhoids, there is no simply no evidence of a chronic 
disability for which service connection may be granted.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  Hickson 
element (1) has therefore not been met.

With respect to Hickson element (2), in-service incurrence, 
the medical evidence of record does not demonstrate that 
hemorrhoids were present in service.  Although the veteran's 
service medical records show treatment for an anal fissure on 
one occasion, and the veteran has stated that he had 
hemorrhoids in service, there is no medical evidence that 
hemorrhoids were present at any time during service.  Because 
of their contemporaneous nature, it is the judgment of the 
Board that the lack of findings or diagnosis reported in the 
service medical records is of greater probative value than 
the veteran's memory nearly two decades after active service.  
Hickson element (2) has accordingly not been met.

With respect to Hickson element (3), medical nexus, the 
medical records do not indicate that the veteran has 
hemorrhoids that are related to service.  The Board is left 
with the veteran's statements at the December 2002 VA 
examination where he stated that he was diagnosed with 
hemorrhoids in service and had developed chronic hemorrhoids 
in the years since service, thereby implying that any current 
hemorrhoids are a chronic disability that had its onset in 
service.  In this regard, the Board notes that, as a 
layperson, the veteran is not competent to establish a 
medical diagnosis or medical etiology merely by his own 
assertions; such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-94 (1992)

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
hemorrhoids.  Accordingly, entitlement to the benefit sought 
is not warranted.  

Disability manifested by a rash on the right foot

As discussed above, in order to establish service connection 
for a disability, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson, 
12 Vet. App. at 253.  

As to the claim for service connection for a rash on the 
right foot, there is no indication in the record that the 
veteran complained of or was treated for a rash on the right 
foot in service, and he has not submitted or identified any 
evidence pertaining to the presence of a rash on the right 
foot at any time since service.  The Board acknowledges that 
VA has not provided the veteran with a medical examination 
pertaining to the claimed skin rash, but such is not 
necessary to decide the claim.  As to this claim, the veteran 
has not presented evidence or argument.  He has neither 
presented nor identified medical evidence of a current 
diagnosed disability manifested by a rash on his right foot, 
nor has he provided any statement of his own or other lay 
evidence that he has persistent or recurrent symptoms 
involving a rash on his right foot.  Further, there is no 
information or evidence of record that establishes that the 
veteran suffered an event, injury or disease in service 
manifested by a rash on his right foot, nor is there 
information or evidence indicating that the claimed rash on 
the right foot may be associated with an established event, 
injury, or disease in service or with a service-connected 
disability.  Under the circumstances, a medical examination 
is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  

Review of the record shows that post-service medical records 
do not support the presence of chronic disability manifested 
by rash on the right foot, which means that Hickson element 
(1), medical evidence of a current disability, has not been 
met.  As has been explained, there is no evidence of the 
presence of a rash on the right foot in service and there is 
obviously no medical evidence supporting a relationship 
between the claimed disability and the veteran's active 
service.  Therefore, the remaining requirements, in-service 
incurrence and medical nexus, Hickson elements (2) and (3) 
have not been met.  The preponderance of the evidence is 
against this claim of entitlement to service connection for 
disability manifested by a rash on the right foot, and it 
must be denied.  


ORDER

Service connection for hemorrhoids is denied.  

Service connection for disability manifested by a rash on the 
right foot is denied.  


REMAND

The remaining issues on appeal, which include entitlement to 
service connection for low back disability, left shoulder 
disability and headaches, to include as due to a concussion 
in service, will be remanded for further development.  

In addition, the Board notes that in its April 2002 rating 
decision the RO denied service connection residuals of a left 
foot and ankle injury.  In his notice of disagreement, the 
veteran explicitly disagreed with that aspect of the rating 
decision.  In a decision dated in January 2003, the RO 
granted service connection for a contusion of the left foot 
with residual osteoarthritis of the left great toe and 
assigned a 10 percent rating.  In a statement received at the 
RO later that month the veteran stated that the action 
satisfied his appeal only on the issue of left foot with 
degenerative joint disease of the left great toe.  The 
veteran did not withdraw his appeal on the issue of 
entitlement to service connection for residuals of a left 
ankle injury, and the RO has not addressed that issue in a 
statement of the case.  The Board will, therefore, request 
that the RO provide the veteran with a statement of the case 
for that claim.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

In October 2003, more than 90 days after the RO transferred 
the case to the Board, the veteran submitted evidence and 
argument to the Board.  The evidence submitted includes a 
consultation report from a private physician.  The veteran 
explained that he had this examination after he received the 
report of a May 2003 MRI of his spine done at the VA Medical 
Center (VAMC) in Oklahoma City, Oklahoma, in May 2003.  The 
veteran stated that it was only after several requests that 
he was able to obtain the VA MRI report for review by the 
private physician.  The veteran stated that because of this 
delay and lack of funds, it took him more than 90 days to 
submit the additional evidence.  The Board accepts the 
veteran's statement as a motion showing good cause for the 
delay, and accepts the additional evidence as timely filed.  
See 38 C.F.R. § 20.1304.  The veteran's statement did not, 
however, include a waiver of RO consideration of the 
evidence, which is required for its initial consideration by 
the Board.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(held 38 C.F.R. § 19.9(a)(2) invalid because, in conjunction 
with amendments to 38 C.F.R. § 20.1304, it allowed Board to 
consider evidence without remand to RO for initial 
consideration and without having to obtain veteran's waiver, 
which is contrary to 38 U.S.C. § 7104(a).  

The Board observes that although the RO provided the veteran 
a VA examination in December 2002, it has not obtained 
medical opinions pertaining to his low back and left shoulder 
claims.  Further, the Board notes that based on the veteran's 
statements there may be reports of VA treatment and 
diagnostic studies relevant to his claims and not currently 
of record.  For completeness, the Board will request that the 
examination include consideration of the veteran's claimed 
headaches, as the evidence he recently submitted also 
mentions headache complaints.  Under the circumstances, it is 
the Board's judgment that the issues remaining on appeal 
should be returned to the RO for additional development, 
including a new examination and medical opinions.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation at any time since 
service for his claimed low back 
disability, left shoulder disability, 
left ankle disability and headaches, to 
include as due to a concussion in 
service.  With authorization from the 
veteran, the RO should obtain and 
associate with the claims file copies of 
records identified by the veteran that 
have not been obtained previously.  In 
any event, the RO should obtain and 
associate with the claims file the report 
of an MRI study of the veteran's spine 
reportedly done in May 2003 at the VAMC 
in Oklahoma City, Oklahoma.  

2.  The RO should arrange for a VA 
orthopedic examination of the veteran to 
determine the nature and etiology of any 
current low back disability, left 
shoulder disability and left ankle 
disability.  All indicated studies, 
including appropriate imaging studies, 
should be performed.  The examiner should 
be requested to review the claims file, 
including the veteran's service medical 
records and all post-service medical 
records and opinions, along with the 
examination results and provide an 
opinion, with complete rationale, for 
each claimed disability, that is, low 
back disability, left shoulder disability 
and left ankle disability, as to whether 
it is at least as likely as not that any 
current disability had its onset in 
service or is causally related to any 
incident of service, including his 
motorcycle accident in service in April 
1980.  The claims file must be provided 
to the examiner for review in connection 
with the examination and that it was 
available should be noted in the 
examination report.  

3.  The RO should also arrange for a VA 
neurology examination to determine the 
nature and etiology of the veteran's 
claimed headache disability.  All 
indicated studies should be performed.  
Based on examination results and review 
of the record, including the veteran's 
service medical records and all post-
service medical records and opinions, the 
examiner should be requested to provide 
an opinion, with complete rationale, as 
to whether it is at least as likely as 
not that any current headache disability 
had its onset in service or is causally 
related to any incident of service, 
including the concussion the veteran 
sustained in a motorcycle accident in 
April 1980.  The claims file must be 
provided to the examiner for review in 
connection with the examination and that 
it was available should be noted in the 
examination report.  

4.  The RO must review the claims file 
and ensure, with respect to all issues, 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002) are fully 
complied with and satisfied or that the 
veteran has waived additional time to 
submit evidence.  See 38 C.F.R. § 3.159 
(2003).  

5.  After full compliance with notice and 
development requirements, the RO should 
readjudicate the issues on appeal.  If 
service connection remains denied for 
left ankle disability, the RO should 
issue a statement of the case with 
instructions as to the requirements for 
perfecting an appeal as to that claim.  
The veteran must file a substantive 
appeal as to his left ankle claim.  If 
the benefits sought on appeal as to the 
claims for service connection for low 
back disability, left shoulder disability 
and headaches, to include as due to a 
concussion in service, are not granted to 
the veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case that addresses all evidence not 
previously considered by the RO and 
informs the veteran of laws and 
regulations pertinent to his claims.  The 
veteran and his representative should be 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



